835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James DUMAS, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 87-3258.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1987.

Before PAULINE NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner Dumas appeals the decision of the Merit Systems Protection Board, MSPB Docket No. DC04328310742-1, on remand from this court.  The Board, as instructed in Dumas v. Merit Systems Protection Board, 789 F.2d 892 (Fed.Cir.1986), held an evidentiary hearing on the issue of voluntariness of Mr. Dumas' resignation/retirement, which issue turned on the question of whether Mr. Dumas had been given misleading or erroneous advice as to his appeal rights.    Covington v. Department of Health & Human Services, 750 F.2d 937, 942 (Fed.Cir.1984).  At the hearing the evidence was conflicting and, based on credibility determinations, the administrative judge held that the evidence "overwhelmingly establishes that appellant was correctly advised ..."  We do not redetermine issues of credibility, as found by the administrative judge who heard the testimony and observed the witnesses.    Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986);  Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985).  There was substantial evidence supporting the Board's decision, and on this basis it is affirmed.    5 U.S.C. Sec. 7703(c) (1982).